





INDEMNIFICATION AGREEMENT


INDEMNIFICATION AGREEMENT, dated as of [____________], by and among Tractor
Supply Company, a Delaware corporation (the “Company”), and the director and/or
executive officer of the Company whose name appears on the signature page of
this Agreement (“Indemnitee”).


RECITALS


A.    The Board of Directors of the Company (the “Board”) has determined that
the Company should act to assure its directors and executive officers that there
will be increased certainty of protection through insurance or indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the Company.


B.    It is reasonable and prudent for the Company contractually to obligate
itself to indemnify such persons to the fullest extent permitted by applicable
law so that they will serve or continue to serve the Company free from undue
concern that they will not be so indemnified.


C.    Indemnitee is willing to serve, to continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified.


D.    In consideration of the benefits received and to be received by the
Company in connection with actions taken and to be taken by the Board and by the
executive officers of the Company, the Company has determined that it is in the
best interest of the Company for the reasons set forth above to be a party to
this Agreement and to provide indemnification to the directors and executive
officers of the Company in connection with their service to and activities on
behalf of the Company and its respective subsidiaries.


E.    The Company acknowledges that for purposes of this Agreement the directors
and executive officers of the Company who enter into this Agreement are serving
in such capacities at the request of the Company.


F.    The Company further acknowledges that such directors and executive
officers are willing to serve, to continue to serve and to take on additional
service for or on behalf of the Company, thereby benefiting the Company and its
subsidiaries, on the condition that the Company enter into, and provide
indemnification pursuant to, this Agreement.


AGREEMENT


In consideration of the premises and the covenants contained herein, the Company
and Indemnitee do hereby covenant and agree as follows:


1.
DEFINITIONS.



(a)
For purposes of this Agreement:



(i)“Affiliate” shall mean any corporation, partnership, joint venture, trust or
other entity in respect of which Indemnitee is or was or will be serving as a
director or officer directly or indirectly at the request of the Company, and
including, but not limited to, service with respect to an employee benefit plan.


(ii)“Disinterested Director” shall mean a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.


(iii)“Expenses” shall include all attorneys’ fees and costs, retainers, court
costs, transcripts, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses incurred in connection with
asserting or defending claims.


(iv)“fines” shall include any excise taxes assessed on Indemnitee with respect
to any employee benefit plan.


(v)“Independent Counsel” shall mean a law firm or lawyer that neither is
presently nor in the past year has been retained to represent: (i) the Company
or Indemnitee in any matter material to any such party





--------------------------------------------------------------------------------





or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder in any matter material to such other party.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any firm or person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing the Company
or Indemnitee in an action to determine Indemnitee’s right to indemnification
under this Agreement. All Expenses of the Independent Counsel incurred in
connection with acting pursuant to this Agreement shall be borne by the Company.


(vi)“Losses” shall mean all expenses, liabilities, losses and claims (including
attorneys’ fees, judgments, fines, excise taxes under the Employee Retirement
Income Security Act of 1974, as amended from time to time, penalties and amounts
to be paid in settlement) incurred in connection with any Proceeding.


(vii)“Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative.


(b)For purposes of this Agreement, a person who acted in good faith and in a
manner such person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement; the term “serving at the request of the Company” shall include any
service as a director, officer, employee or agent of the corporation which
imposes duties on, or involves services by, such director, officer, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and references to the “Company” shall include, in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify
Indemnitee in its capacity as a director, officer, or employee or agent, so that
Indemnitee shall stand in the same position under this Agreement with respect to
the resulting or surviving corporation as Indemnitee would have with respect to
such constituent corporation if its separate existence had continued.


2.SERVICE BY INDEMNITEE. Indemnitee agrees to begin or continue to serve the
Company or any Affiliate as a director and/or executive officer. Notwithstanding
anything contained herein, this Agreement shall not create a contract of
employment between the Company and Indemnitee, and the termination of
Indemnitee’s relationship with the Company or an Affiliate by either party
hereto shall not be restricted by this Agreement.


3.INDEMNIFICATION. The Company agrees to indemnify Indemnitee for, and hold
Indemnitee harmless from and against, any Losses or Expenses at any time
incurred by or assessed against Indemnitee arising out of or in connection with
the service of Indemnitee as a director or officer of the Company or of an
Affiliate (collectively referred to as an “Officer or Director of the Company”)
to the fullest extent permitted by the laws of the State of Delaware in effect
on the date hereof or as such laws may from time to time hereafter be amended to
increase the scope of such permitted indemnification. Without diminishing the
scope of the indemnification provided by this Section, the rights of
indemnification of Indemnitee provided hereunder shall include but shall not be
limited to those rights set forth hereinafter.


4.ACTION OR PROCEEDING OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE COMPANY.
Indemnitee shall be entitled to the indemnification rights provided herein if
Indemnitee is a person who was or is made a party or is threatened to be made a
party to or is involved (including, without limitation, as a witness) in any
Proceeding (other than an action by or in the right of the Indemnitee (unless
approved in advance in writing by the Board) or the Company) by reason of (a)
the fact that Indemnitee is or was an Officer or Director of the Company or any
other entity which Indemnitee is or was or will be serving at the request of the
Company, or (b) anything done or not done by Indemnitee in any such capacity.


5.ACTIONS BY OR IN THE RIGHT OF THE COMPANY. Indemnitee shall be entitled to the
indemnification rights provided herein if Indemnitee is a person who was or is a
party or is threatened to be made a party to or is involved (including, without
limitation, as a witness) in any Proceeding brought by or in the right of the
Company to procure a judgment in its favor by reason of (a) the fact that
Indemnitee is or was an Officer or Director of the Company or any Affiliate, or
(b) anything done or not done by Indemnitee in any such capacity. Pursuant to
this Section, Indemnitee shall be indemnified against Losses or Expenses
incurred or suffered by Indemnitee or on Indemnitee’s behalf in connection with
the defense or settlement of any Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. Notwithstanding the foregoing provisions of this
Section, no such indemnification shall be made in respect of any claim, issue or
matter as to which Delaware law expressly prohibits such indemnification by
reason of an adjudication of liability of Indemnitee to the Company unless and
only to the extent that the Court of Chancery of the State of Delaware or the
court in which such action or suit was brought





--------------------------------------------------------------------------------





shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such Losses and Expenses which the Court of
Chancery or such other court shall deem proper.


6.INDEMNIFICATION FOR LOSSES AND EXPENSES OF PARTY WHO IS WHOLLY OR PARTLY
SUCCESSFUL. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been wholly successful on the merits or otherwise in any
Proceeding referred to in Sections 3, 4 or 5 hereof on any claim, issue or
matter therein, Indemnitee shall be indemnified against all Losses and Expenses
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company agrees to indemnify Indemnitee to the
maximum extent permitted by law against all Losses and Expenses incurred by
Indemnitee in connection with each successfully resolved claim, issue or matter.
In any review or Proceeding to determine the extent of indemnification, the
Company shall bear the burden of proving any lack of success and which amounts
sought in indemnity are allocable to claims, issues or matters which were not
successfully resolved. For purposes of this Section and without limitation, the
termination of any such claim, issue or matter by dismissal with or without
prejudice shall be deemed to be a successful resolution as to such claim, issue
or matter.


7.PAYMENT FOR EXPENSES OF A WITNESS. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of the fact that
Indemnitee is or was an Officer or Director of the Company or any Affiliate, as
the case may be, a witness in any Proceeding, the Company agrees to pay to
Indemnitee all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.


8.ADVANCEMENT OF EXPENSES AND COSTS. All Expenses incurred by or on behalf of
Indemnitee (or reasonably expected by Indemnitee to be incurred by Indemnitee
within three months) in connection with any Proceeding shall be paid by the
Company in advance of the final disposition of such Proceeding within twenty
(20) days after the receipt by the Company of a statement or statements from
Indemnitee requesting from time to time such advance or advances, whether or not
a determination to indemnify has been made under Section 9. Indemnitee’s
entitlement to such advancement of Expenses shall include those incurred in
connection with any Proceeding by Indemnitee seeking an adjudication or award in
arbitration pursuant to this Agreement. The financial ability of Indemnitee to
repay an advance shall not be a prerequisite to the making of such advance. Such
statement or statements shall reasonably evidence such Expenses incurred (or
reasonably expected to be incurred) by Indemnitee in connection therewith and
shall include or be accompanied by a written undertaking by or on behalf of
Indemnitee to repay such amount if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified therefor pursuant to the terms of
this Agreement.


9.PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.


(a)When seeking indemnification under this Agreement (which shall not include in
any case the right of Indemnitee to receive payments pursuant to Section 7 and
Section 8 hereof, which shall not be subject to this Section 9), Indemnitee
shall submit a written request for indemnification to the Company. The Secretary
of the Company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise the Board that Indemnitee has made such request for
indemnification.


(b)The entitlement of Indemnitee to indemnification under this Agreement shall
be determined, with respect to a person who is an Officer or Director of the
Company at the time of such determination, by one of the following methods,
which will be at the election of the Board: (1) by the Board by a majority vote
of the Disinterested Directors, even though less than a quorum, or (2) by a
committee of the Disinterested Directors designated by majority vote of the
Disinterested Directors, even though less than a quorum, or (3) if there are no
Disinterested Directors, or if such Disinterested Directors so direct, by
Independent Counsel, or (4) by the stockholders. The entitlement of the
Indemnitee to indemnification shall be determined with respect to any person who
is not a director or officer at the time of such determination by any means
reasonably determined by the Company.


(c)In the event the determination of entitlement is to be made by Independent
Counsel, such Independent Counsel shall be selected by the Board and approved by
Indemnitee. Upon failure of the Board to so select such Independent Counsel or
upon failure of Indemnitee to so approve, such Independent Counsel shall be
selected by





--------------------------------------------------------------------------------





the American Arbitration Association of New York, New York or such other person
as such Association shall designate to make such selection.


(d)If a determination is made pursuant to Section 9(b) that Indemnitee is not
entitled to indemnification to the full extent of Indemnitee’s request,
Indemnitee shall have the right to seek entitlement to indemnification in
accordance with the procedures set forth in Section 10 hereof.


(e)If the person, persons or entity empowered or selected under Section 9(b) to
determine whether Indemnitee is entitled to indemnification has not made a
determination within 30 days after receipt by the Company of the request, the
requisite determination of entitlement to indemnification will be deemed to have
been made, and Indemnitee will be entitled to such indemnification absent (i) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading in connection
with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law. Such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons, or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
or information relating thereto. The provisions of this Section 9(e) will not
apply if the determination of entitlement to indemnification is to be made by
the stockholders pursuant to Section 9(b) and if (A) within 15 days after
receipt by the Company of the request for such determination, the Board or the
Disinterested Directors, if appropriate, resolve to submit such determination to
the stockholders for their consideration at an annual meeting to be held within
75 days after such receipt, and such determination is made at that annual
meeting, or (B) a special meeting of stockholders is called within 15 days after
such receipt for the purpose of making such determination, such meeting is held
for such purpose within 60 days after having been so called and such
determination is made at that meeting.


(f)The termination of any Proceeding by judgment, order, settlement or
conviction, or upon a plea of NOLO CONTENDERE or its equivalent, shall not, of
itself, adversely affect the rights of Indemnitee to indemnification hereunder
except as may be specifically provided herein, or create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or create
a presumption that (with respect to any criminal action or proceeding)
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.


(g)For purposes of any determination of good faith hereunder, Indemnitee shall
be deemed to have acted in good faith if in taking such action Indemnitee relied
on the records or books of account of the Company or an Affiliate, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company or an Affiliate in the course of their duties, or on the advice
of legal counsel for the Company or an Affiliate or on information or records
given or reports made to the Company or an Affiliate by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care to the Company or an Affiliate. The Company shall have the burden of
establishing the absence of good faith. The provisions of this Section 9(g)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.


(h)The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the Company or an Affiliate shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.


10.REMEDIES IN CASES OF DETERMINATION NOT TO INDEMNIFY OR TO ADVANCE EXPENSES.


(a)In the event that (i) a determination is made that Indemnitee is not entitled
to indemnification hereunder, (ii) advances are not made pursuant to Section 8
hereof or (iii) payment has not been timely made following a determination of
entitlement to indemnification pursuant to Section 9 hereof, Indemnitee shall be
entitled to seek a final adjudication either through an arbitration proceeding
or in an appropriate court of the State of Delaware or any other court of
competent jurisdiction of Indemnitee’s entitlement to such indemnification or
advance.


(b)In the event a determination has been made in accordance with the procedures
set forth in Section 9 hereof, in whole or in part, that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration referred to
in Section 10(a) shall be DE NOVO and Indemnitee shall not be prejudiced by
reason of any such prior determination that Indemnitee is not entitled to
indemnification, and the Company shall bear the burdens of proof specified in
Sections 6 and 9 hereof in such proceeding.







--------------------------------------------------------------------------------





(c)If a determination is made or deemed to have been made pursuant to the terms
of Section 9 or 10 hereof that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration in the absence of (i) a misrepresentation of a material fact by
Indemnitee or (ii) a final judicial determination that all or any part of such
indemnification is expressly prohibited by law.


(d)To the extent deemed appropriate by the court, interest shall be paid by the
Company to Indemnitee at a reasonable interest rate for amounts which the
Company indemnifies or is obliged to indemnify Indemnitee for the period
commencing with the date on which Indemnitee requested indemnification (or
reimbursement or advancement of any Expenses) and ending with the date on which
such payment is made to Indemnitee by the Company.


11.EXPENSES INCURRED BY INDEMNITEE TO ENFORCE THIS AGREEMENT. All Expenses
incurred by Indemnitee in connection with the preparation and submission of
Indemnitee’s request for indemnification hereunder shall be borne by the
Company. In the event that Indemnitee is a party to or intervenes in any
proceeding in which the validity or enforceability of this Agreement is at issue
or seeks an adjudication to enforce Indemnitee’s rights under, or to recover
damages for breach of, this Agreement, Indemnitee, if Indemnitee prevails in
whole in such action, shall be entitled to recover from the Company, and shall
be indemnified by the Company against, any Expenses incurred by Indemnitee. If
it is determined that Indemnitee is entitled to indemnification for part (but
not all) of the indemnification so requested, Expenses incurred in seeking
enforcement of such partial indemnification shall be reasonably prorated among
the claims, issues or matters for which Indemnitee is entitled to
indemnification and for claims, issues or matters for which Indemnitee is not so
entitled.


12.NON-EXCLUSIVITY. The rights of indemnification and to receive advances as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under any law, certificate of
incorporation, by-law, other agreement, vote of stockholders or resolution of
directors or otherwise, both as to action in Indemnitee’s official capacity and
as to action in another capacity while holding such office. To the extent
Indemnitee would be prejudiced thereby, no amendment, alteration, rescission or
replacement of this Agreement or any provision hereof shall be effective as to
Indemnitee with respect to any action taken or omitted by such Indemnitee in
Indemnitee’s position with the Company or an Affiliate or any other entity which
Indemnitee is or was serving at the request of the Company prior to such
amendment, alteration, rescission or replacement.


13.DURATION OF AGREEMENT. This Agreement shall apply to any claim asserted and
any Losses and Expenses incurred in connection with any claim asserted on or
after the effective date of this Agreement and shall continue until and
terminate upon the later of: (a) ten years after Indemnitee has ceased to occupy
any of the positions or have any of the relationships described in Section 3, 4
or 5 hereof; or (b) one year after the final termination of all pending or
threatened Proceedings of the kind described herein with respect to Indemnitee.
This Agreement shall be binding upon the Company and its respective successors
and assigns and shall inure to the benefit of Indemnitee and Indemnitee’s
spouse, assigns, heirs, devisee, executors, administrators or other legal
representatives.


14.MAINTENANCE OF D&O INSURANCE.


(a)The Company hereby covenants and agrees with Indemnitee that, so long as
Indemnitee shall continue to serve as a Director or Officer of the Company, and
for a reasonable period of time thereafter, the Company shall use commercially
reasonable efforts to maintain in full force and effect (taking into account the
scope and amount of coverage available relative to the cost thereof) directors’
and officers’ liability insurance, issued by one or more reputable insurers,
providing coverage for officers and directors of the Company or any of its
subsidiaries, that is substantially comparable in scope and amount to the
coverage available for any other director or officer of the Company
(collectively, “D&O Insurance”).


(b)In all policies of D&O Insurance, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits, subject to
the same limitations, as are accorded to the Company’s directors or officers
most favorably insured by such policy.


(c)Notwithstanding anything to the contrary set forth in (a) above, the Company
shall have no obligation to maintain D&O Insurance if the Company determines in
good faith that such insurance is not reasonably available, the premium cost for
such insurance is disproportionate to the amount of coverage provided or the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit.


15.SEVERABILITY. Should any part, term or condition hereof be declared illegal
or unenforceable or in conflict with any other law, the validity of the
remaining portions or provisions hereof shall not be affected thereby,





--------------------------------------------------------------------------------





and the illegal or unenforceable portions hereof shall be and hereby are
redrafted to conform with applicable law, while leaving the remaining portions
hereof intact.


16.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same document.


17.HEADINGS. Section headings are for convenience only and do not control or
affect meaning or interpretation of any terms or provisions hereof.


18.MODIFICATION AND WAIVER. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto.


19.NO DUPLICATIVE PAYMENT. The Company shall not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable hereunder if and to the
extent that Indemnitee has otherwise actually received such payment (net of
Expenses incurred in collecting such payment) under any insurance policy,
contract, agreement or otherwise.


20.NOTICES. All notices, requests, demands and other communications provided for
by this Agreement shall be in writing and shall be deemed to have been given at
the time when mailed, enclosed in a registered or certified postpaid envelope,
in any general or branch office of the United States Postal Service, or sent by
Federal Express or other similar overnight courier service, addressed to the
address of the parties stated below or to such changed address as such party may
have fixed by notice.


(a)
If to Indemnitee, to the address appearing on the signature page hereof.



(b)
If to the Company to:



Tractor Supply Company
5401 Virginia Way
Brentwood, Tennessee 37027
Attention: General Counsel


21.GOVERNING LAW. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the internal laws of the State of
Delaware without regard to its conflicts of law rules.


22.ENTIRE AGREEMENT. Subject to the provisions of Section 12 hereof, this
Agreement constitutes the entire understanding between the parties and
supersedes all proposals, commitments, writings, negotiations and
understandings, oral and written, and all other communications between the
parties relating to the subject matter hereof. This Agreement may not be amended
or otherwise modified except in writing duly executed by all of the parties. A
waiver by any party of any breach or violation of this Agreement shall not be
deemed or construed as a waiver of any subsequent breach or violation thereof.









































--------------------------------------------------------------------------------

















IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.




TRACTOR SUPPLY COMPANY


By:     


Name:     


Title:     






INDEMNITEE


Name:     


Address:     


City and State:     






























    













